 In the MatterOfCRADDOCKFURNITURECo.andUNITED FURNITUREWORKERS OF AMERICA, LOCAL 312, AFFILIATED WITH THE C. I.O.Case No. R-29449.-Decided April °220, 1941Jurisdiction:furniture manufacturingindustry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until it is certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:production, maintenance,and ship-ping employees,exclusive of supervisory and clerical employees;agreementas to.Mr. Arthur R. Donovan,for the Board.Mr. Jsador Kan,of Evansville,Ind., for the Company.Mr. Joseph D. Persily,of Indianapolis,Ind., andMr. Joe Hood,of Evansville, Ind., for the Union.Mr. WilliamH. Bartley,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 26, 1941, United Furniture Workers of America,Local 312, affiliated with the C. I. 0., herein called the Union, filedwith the Regional Director for the Eleventh Region (Indianapolis,Indiana) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the Craddock Fur-niture Company, Evansville, Indiana, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On March 26, 1941, the National Labor'Relations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series -2, as amended, orderedtin investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On March 27, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and the31 N. L. R. B., No. 32.187I 188DECISIONSOF NATIONAL,LABOR RELATIONS BOARDUnion.Pursuant to notice, a hearing was held on April 3, 1941, atEvansville, Indiana, before Arthur R. Donovan, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasIepresented by counsel and the Union by its representative; bothparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses and to introduce' evidence bearingon the issues was afforded all parties.During the course of the hear-ing the Trial Examiner made several rulings on motions and on ob-jections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On April 14, 1941, the Company submitted a brief which 'the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCraddock Furniture Company is an Indiana corporation, operatinga plant at Evansville, Indiana, where- it is engaged in the manufactureand sale of novelty furniture.The only raw material obtained bythe Company is wood, and during the past 12 months approximately75% of such wood came from sources outside the State of In-diana, and this amounted to in excess of $50,000.Approximately75% of the Company's sales was made to firms located outside ofithe State of Indiana, and amounted to approximately more than$175,000.The Company admits that it is engaged in interstatecommerce within the meaning of the, Act.III.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local 312, is a labor organ-ization, affiliated with the Congress of Industrial Organizations. Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe-Company has refused to grant exclusive recognition to theUnion until it is certified by the Board.A statement of the RegionalDirector, introduced at the hearing, shows that the Union representsa substantial number of the employees in the unit, alleged by it to beappropriate.''The Regional Director's statement shows that the Union has presented to him signedapplication cards of 42 employees whose names were on the Company's pay roll of March 7,1941, 19 of which were dated during the first 4 months of 1941 and the remainder of whichwere undated.There are approximately 110 employees in the alleged appropriate unit. CRADDOCK FURNITUE COMPANY189We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring, in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialI elation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agreed at the hearing, and we find,that all production, maintenance, and shipping employees, at theEvansville plant of the Company, exclusive of supervisory and cler-ical employees constitute a unit appropriate for the purposes of col-lective bargaining.We find further that said unit will insure to the employees of theCompany the full benefit of their right to self-organization and`tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Union urges that the February 22, 1941, pay roll, the pay rollfor the period during which it requested recognition, be used to deter-mine eligibility to vote in an election.In support of this the Unionalleges that after February, 22, 1941, certain employees were givenraises and others were called into the office of the president and theforemen for discussions regarding their union membership.Therewas no proof of these assertions in the record and the Union indi-cated that it was not going to file charges of unfair labor practices.The Company asks that a current pay-roll date be used to determineeligibility to vote in the election.The record shows that a numberof new employees have been hired since February 22.Under all of the circumstances, we shall, in accordance with ourusual practice, direct that the employees of the Company eligibleto vote in the election shall be those in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction of Election. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW '1.A question affecting commerce has arisen concerning the repre-sentation of employees of Craddock Furniture Company, Evansville,Indiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production, maintenance, and shipping employees at theEvansville plant of the Company, excluding supervisory and cleri-cal employees, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act..DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Craddock Furniture Co., Evansville, Indiana, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the EleventhRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production, maintenance, and shipping em-ployees of Craddock Furniture Co., Evansville, Indiana, whose namesappear upon the Company's pay roll immediately preceding the dateof this Direction of Election, including any employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding supervisory and clerical employees,and employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by UnitedFurniture `Yorkers of America, Local 312, affiliated with the C. I. O.for the purposes of collective bargaining.